 554DECISIONSOF NATIONAL LABOR RELATIONS BOARDAs I have indicated above, the legislative history demon-strates that Congress intended by Section 10 (k) to give theBoard the function of arbitrating jurisdictional disputes. AsIstated in my opinion in Juneau Spruce, although the Act con-tains no standard to guide the Board in making such deter-mination,the Congress must have known that custom in thetrade and in the area,the constitutions and agreements of thecontending labor organizations themselves,the technologicalevolution of the disputed task, and like criteria are thosecustomarily employed by trade unions and interunion arbi-trators in adjusting jurisdictional differences.In this case therenot only appears to have been a jurisdictional award by theparent organization,but a Board certification also is involved.If I were to undertake to make a determination in this case,Icould not concur in the majority's failure to consider suchfactors.However, for the reasons appearing above, I would hold thatthe Board should not make any determination at this stage of thecase, but rather that it should quashthe notice of hearing underSection 10 (k) and leave the General Counsel free to process thepending Section 8 (b) (4) (D)charge in his discretion.AMERICAN STEEL BUCK CORPORATIONandARCHITEC-TURAL & ENGINEERING GUILD, LOCAL 66, AMERICANFEDERATION OF TECHNICAL ENGINEERS, AFL, Peti-tioner. Case No. 2-RC-5760. December 24, 1953AMENDED AND SUPPLEMENTAL DECISION, ORDER, ANDCERTIFICATION OF REPRESENTATIDESPursuant to a Decision and Direction of Election,'issued onJuly 23, 1953,an election by secret ballot was conducted onAugust 20, 1953, under the direction and supervision of theRegional Director for the Second Region, among the employeesof the Employer in the unit found appropriate in the Decision.At the conclusion of the election, the parties were furnisheda tally of ballots, which showed that of approximately 7 eligiblevoters, 5 cast valid ballots for the Petitioner, 2 cast validballots against the Petitioner, and 3 ballots were challenged.As the challenged ballots were sufficient in number toaffect the results of the election, the Regional Director, pur-suant to Section 102.61 of the Board's Rules and Regulations,conducted an investigation of the challenged ballots. OnSeptember 11, 1953, the Regional Director issued and dulyserved upon the parties his report on challenged ballots,recommending that the Board sustain the challenges to theballots of Norman Ross, Herman Starobin, and A. David Ross.Thereafter, on September 16, 1953, the Employer filed ex-'Not reported in printed volumes of Board Decisions.107 NLRB No 121. AMERICAN STEEL BUCK CORPORATION555ceptions to the Regional Director's report.'On September 18,1953, the Petitioner filed a statement of its position.The Board agent challenged the ballots of A. David Ross,Norman Ross,and Herman Starobin be. ause their names didnot appear on the eligibility list submitted before the election.The Regional Director in reliance upon the Decision andDirection of Election, which specifically excluded NormanRoss, the nephew of the Employer'sgeneral manager andtreasurer,and Herman Starobin,the son of the Employer'spresident,as close relatives of management,sustained thechallenges to their ballots. The Regional Director also sustainedthe challenge to the ballot of A. David Ross on the ground thatthisemployee was a close relative of management and asupervisor within the meaning of the Act.The Employer contends that these employees are eligibleto vote and that the Board's rule disqualifying close relativesofmanagement from voting is contrary to the provisions ofthe Act. It does not, however, deny or controvert the RegionalDirector's finding that A. David Ross is a supervisor.A. David Ross, who is in charge of the engineering depart-ment, testified at the representation hearing that he was asupervisor and was responsible for the hiring and dischargingof several named employees.3 As a result of this testimony,the Employer's counsel, although he originally sought A. DavidRoss's inclusion in the unit,conceded that Ross was an"acknowledged supervisor and therefore should be excluded."Inview of the foregoing, we find, in agreement with theRegional Director, that A. David Ross is a supervisor withinthemeaning of the Act. Accordingly, we will sustain thechallenge to his ballot.4Norman Ross,the nephew of the Employer's general managerand treasurer,acts in the capacity of a liaison man betweenthe employees in the engineering department and management.As the chief designer, he assigns work at the direction of hissupervisor, A. David Ross, hears employee complaints whichare then transferred to his superiors for adjustment, andreparts to management the general problems encountered bythe engineering department.All reports and recommendationsby Norman Ross are independently investigated by A. DavidRoss or the general manager.L TheEmployer's request for an oral hearing is denied because in our opinion the recordand exceptions adequately present the issues and the positions of the parties3A.David Ross testified that he hired Murray Kahn, Irving Sussman, and Norman Rossand that he was responsible for the discharge of Bill Williams Witness Murray Kahn alsotestified that he was fired by A David Ross4However, we do not agree with the Regional Director that A. David Ross should be excludedfrom the unit or held ineligible to vote merely because of his family relationship withofficers of the Employer International Metal Products Company, 107 NLRB No 23 In thatcase, a majority of the Board (Member Murdock dissenting) reexamined the question of theeligibility of relatives of management to vote and held that where a relative is not excludedfrom the statutory definition of "employee," he will be eligible to vote unless, because ofhis family relationship, he "enjoys a special status which allies his interest with those ofmanagement." 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe record of the-representation hearing also reveals thatwhen Norman Ross assumed his duties as chief designer,he informed employees in the engineering department thatthey should come to him for the settlement of grievancesand to discuss requests for wage increases.The generalmanager admitted that Norman Ross had the authority tohear grievances but denied that Ross had the authority toadjust them.5In these circumstances,it is clear that Norman Ross enjoysa special status which allies his interests with those ofmanagement.6For this reason,we will sustain the challengeto his ballot.Herman Starobin is the son of the Employer'spresident.As it does not appear that Herman Starobin's father is theowner of the corporate Employer, we find that he is an em-ployee and not an "individual employed by his parent" withinthe meaning of Section 2 (3) of the Act, and is therefore includedin the unit.T As there is no evidence that, because of hisrelationship to an officer of the corporation,Herman Starobinenjoys a special status which allies him with management,we further find that he is eligible to vote and that the challengeto his ballot should be overruled. However, as this ballot willnot affect the results of the election,we will not order thatitbe opened but will certify the Petitioner as the duly electedcollective-bargaining representative of the employees in theappropriate unit.We will also amend the Board'sDecision and Direction ofElection to include Herman Starobin in the unit and to excludeA.David Ross and Norman Ross for the reasons set forthabove.[The Board amended the Decision and Direction of Electionof July 23, 1953, by including Herman Starobin and excludingA. David Ross and Norman Ross.][The Board certified Architectural&Engineering Guild,Local 66, American Federation of Technical Engineers, AFL,as the designated collective-bargaining representative of theemployees of American Steel Buck Corporation in the unitfound to be appropriate.]5 A David Ross also testified that he was aware that Norman Ross had instructed employeesto discuss their grievanceswith him,although he did not know that Norman Ross had madestatements pertaining to wage increases There is no evidence that the Employer took anysteps to countermand these instructions.6Cf. International Metal Products Company, supra.7Cf P. A Mueller and Sons, Inc.,105 NLRB 552.Member Murdock would exclude HermanStarobin from the appropriate unit for the following reason:While it maybe true that Starobintechnically is not "employed by his parent,"the fact that he is the son of the Employer'spresident so closely identifies him with the Employer that the same considerations whichmotivated Congress to exclude individuals employed by their parents from the coverage ofthe Act should, Member Murdock believes,cause the Board, in the exercise of its discretion,to exclude Starobin from the unit in this case.See N L. R B v Hofmann, 147 F. 2d 679(C. A 3)